                                          Case 5:14-cv-00166-BLF Document 202 Filed 09/02/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         HOOMAN PANAH, an individual,
                                  11                                                    Case No. 14-00166 BLF (PR)
                                                       Plaintiff,
                                  12                                                    ORDER DENYING IN PART AND
Northern District of California




                                                                                        GRANTING IN PART MOTION TO
 United States District Court




                                  13             v.                                     STRIKE SUR-REPLIES; GRANTING
                                                                                        TIME TO FILE SUR-REPLY
                                  14
                                         STATE OF CALIFORNIA DEPT. OF
                                  15     CORRECTIONS AND
                                         REHABILITATION, et al.,
                                  16
                                                      Defendants.
                                  17                                                   (Docket No. 199)
                                  18

                                  19          Plaintiff, an inmate on death row at California’s San Quentin State Prison
                                  20   (“SQSP”), filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983, alleging
                                  21   unconstitutional acts by SQSP correctional officers. On August 21, 2020, the Court
                                  22   ordered stricken several of Plaintiff’s unpermitted sur-replies to Defendants’ motion to
                                  23   dismiss under Local Rule 7-3(d)(1), (2). Dkt. No. 200 at 3, striking Dkt. Nos. 189, 190,
                                  24   191, 193, and 198.
                                  25          Defendants have filed a motion to strike other previous briefings by Plaintiff as
                                  26   violating Local Rule 7-3(d). Dkt. No. 199. Specifically, Defendants request Plaintiff’s
                                  27   papers filed under Docket Nos. 181, 182, and 198 be stricken, or in the alternative, that
                                  28   they be given an opportunity to file a sur-reply. Id. at 102. First, the Court notes that
                                           Case 5:14-cv-00166-BLF Document 202 Filed 09/02/20 Page 2 of 2




                                   1   Docket No. 198 was already stricken by the prior court order. Dkt. No. 200 at 3. Second,
                                   2   the Court finds good cause to accept Plaintiff’s briefing filed on March 31, 2020, Dkt. No.
                                   3   181, as he filed it within the time allowed to file an opposition. See Dkt. No. 176.
                                   4   However, the Court finds good cause to strike the paper filed thereafter, i.e., Dkt. No. 182,
                                   5   under Local Rule 7-3(d).
                                   6              For the foregoing reasons, Defendants’ motion to strike Plaintiff’s sur-replies is
                                   7   DENIED IN PART and GRANTED IN PART. It is denied with respect to the paper
                                   8   filed under Docket No. 181, and granted with respect to the paper filed under Docket No.
                                   9   182. Accordingly, Plaintiff’s supplemental response filed on April 9, 2020, Dkt. No. 182,
                                  10   shall be STRICKEN as an unpermitted sur-reply.
                                  11              Defendants shall file a sur-reply to Plaintiff’s opposition paper filed on March 31,
                                  12   2020. Dkt. No. 181, no later than seven (7) days from the date this order is filed. The
Northern District of California
 United States District Court




                                  13   matter will be deemed submitted as of the filing of Defendants’ sur-reply.
                                  14              This order terminates Docket No. 199.
                                  15              IT IS SO ORDERED
                                  16   Dated: __September 2, 2020                                      ________________________
                                                                                                       BETH LABSON FREEMAN
                                  17
                                                                                                       United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Denying in Part and Granting in Part Mot. to Strike
                                  25   PRO-SE\BLF\CR.14\00166.Panah_m.to.strike

                                  26

                                  27

                                  28                                                               2
